DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 10/08/2021 as part of the Request for Continued Examination (RCE) of 11/22/2021 following the Final Rejection of 08/20/2021. Claims 1-2, 8-9, 15-16 were amended. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/08/2021, with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 08/20/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the amendments made overcome the prior art rejection established in the prior office action. The combination of Madsen in view of Zhimao fails to teach, or render obvious, aspects such as ‘calculating a first resistance of the electro-thermal heat panel at a first time by measuring a first current or voltage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9476407 – discloses that loads a wind turbine suffers during wind gusts are severe and may defined design loads for the wind turbine. 
US 2014/0255151 – discloses that during storm conditions, wind speeds can reach extreme levels capable of damaging structures associated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745